United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 20-3083
                       ___________________________

Minnesota RFL Republican Farmer Labor Caucus; Vincent Beaudette; Vince for
  Statehouse Committee; Don Evanson; Bonn Clayton; Michelle MacDonald

                     lllllllllllllllllllllPlaintiffs - Appellants

                                         v.

Mike Freeman, in his official capacity as County Attorney for Hennepin County,
   Minnesota, or his successor; Mark Metz, in his official capacity as County
Attorney for Carver County, Minnesota, or his successor; Karin L. Sonneman, in
 her official capacity as County Attorney for Winona County, Minnesota, or her
successor; Kathryn Keena, in her official capacity as County Attorney for Dakota
                        County, Minnesota, or her successor

                     lllllllllllllllllllllDefendants - Appellees

             Attorney General’s Office for the State of Minnesota

                      lllllllllllllllllllllIntervenor - Appellee
                                     ____________

                   Appeal from United States District Court
                        for the District of Minnesota
                                ____________

                        Submitted: December 14, 2021
                            Filed: May 10, 2022
                               ____________

Before SMITH, Chief Judge, GRUENDER and KOBES, Circuit Judges.
                              ____________
SMITH, Chief Judge.

       This case concerns a challenge to the constitutionality of a section of the
Minnesota Fair Campaign Practices Act (MFCPA). The plaintiffs, described as
“political candidates, political associations, and individuals who engage in political
activities relating to political elections and campaigns in Minnesota” brought this
case under 42 U.S.C. § 1983 to assert a pre-enforcement First Amendment challenge
to Minn. Stat. § 211B.02. R. Doc. 1, at 5. The plaintiffs sued four Minnesota county
attorneys with authority to criminally prosecute violations of § 211B.02. See Minn.
Stat. § 211B.16, subd. 3. The plaintiffs moved for a preliminary injunction to enjoin
the county attorneys from enforcing § 211B.02 pending the district court’s1 entry of
final judgment. The district court denied the motion. The plaintiffs now appeal the
district court’s denial of their preliminary-injunction motion. We affirm.

                                  I. Background
      The relevant provision of the MFCPA provides that

      [a] person or candidate may not knowingly make, directly or indirectly,
      a false claim stating or implying that a candidate or ballot question has
      the support or endorsement of a major political party or party unit or of
      an organization. A person or candidate may not state in written
      campaign material that the candidate or ballot question has the support
      or endorsement of an individual without first getting written permission
      from the individual to do so.

Minn. Stat. § 211B.02.




      1
      The Honorable Eric C. Tostrud, United States District Judge for the District
of Minnesota.

                                         -2-
      The MFCPA defines “[c]ampaign material” as “any literature, publication, or
material that is disseminated for the purpose of influencing voting at a primary or
other election, except for news items or editorial comments by the news media.”
Minn. Stat. § 211B.01, subd. 2.

         Minnesota law authorizes any person to file a written complaint alleging a
violation of § 211B.02 with the Minnesota Office of Administrative Hearings (OAH).
See Minn. Stat. § 211B.32, subd. 1(a) (“[A] complaint alleging a violation of chapter
. . . 211B must be filed with the office.”). An administrative law judge (ALJ) then
“make[s] a preliminary determination for its disposition.” Id. § 211B.33, subd. 1. “If
the [ALJ] determines that the complaint does not set forth a prima facie violation of
. . . [§] 211B[.02], the [ALJ] must dismiss the complaint.” Id. § 211B.33, subd. 2(a).
An ALJ who determines that the complaint sets forth a prima facie violation of the
statute has two options: (1) hold a probable cause hearing to determine if the violation
occurred, or (2) permit the matter to proceed to a three-judge panel for final
determination. See id. § 211B.33, subd. 2(b)–(c); id. § 211B.34, subd. 2; id.
§ 211B.35.

      “A county attorney may prosecute a[] violation of [§ 211B.02].” Id. § 211B.16
(emphasis added); see also id. § 211B.32, subd. 1(a) (“The complaint must be finally
disposed of by the office before the alleged violation may be prosecuted by a county
attorney.” (emphasis added)).

       On July 24, 2019, the plaintiffs brought this pre-enforcement First Amendment
challenge to § 211B.02. In their complaint, the plaintiffs alleged that the first sentence
of § 211B.02 “violates the First Amendment right to free speech because it serves no
compelling state interest, is not narrowly tailored, and is underinclusive and
overbroad” and “violates their First Amendment right to expressive association.”
R. Doc. 71, at 3–4. They also allege that the second sentence of § 211B.02 “suffers
from these same problems and . . . imposes an impermissible prior restraint.” Id. at

                                           -3-
4 (citations omitted). The plaintiff’s § 1983 claims are against four Minnesota county
attorneys in their “‘official capacity’ only.” Id. They seek “a declaration that
§ 211B.02 is unconstitutional and a permanent injunction against its enforcement.”
Id.

        On July 20, 2020,2 the plaintiffs moved for a preliminary injunction to enjoin
the county attorneys from enforcing Minn. Stat. § 211B.02 pending the entry of a
final judgment. The county attorneys opposed the motion and submitted declarations
in which they “testif[ied] . . . that they never have initiated civil or criminal
proceedings for violations of § 211B.02, that they are ‘not currently investigating’
any such violations, and that they have ‘no personal intention’ to commence
proceedings.” Id. at 13 (quoting county attorneys’ declarations).

       After analyzing the Dataphase3 factors, the district court denied the plaintiffs’
preliminary-injunction motion. Although it concluded that the plaintiffs had Article
III standing, it determined that the plaintiffs were not likely to succeed on the merits
of their First Amendment claims because of their “inability to satisfy a prerequisite
to their claims under Ex parte Young, 209 U.S. 123 (1908).” Id. at 10. In reaching its
decision, the court observed that the Ex parte Young “exception [to Eleventh
Amendment immunity] does not apply ‘when the defendant official has neither


      2
       On September 30, 2019, the county attorneys moved to dismiss the plaintiffs’
complaint. The district court denied the motion, but it dismissed with prejudice the
claims of plaintiffs Minnesota RFL Republican Farmer Labor Caucus, Bonn Clayton,
and Michelle MacDonald based on their challenge to the first sentence of Minn. Stat.
§ 211B.02.

       On November 27, 2019, the Minnesota Attorney General intervened in the case
“for the limited purpose of defending the constitutionality of Minn. Stat. § 211B.02.”
R. Doc. 30, at 1.
      3
          Dataphase Sys., Inc. v. C L Sys., Inc., 640 F.2d 109 (8th Cir. 1981) (en banc).

                                            -4-
enforced nor threatened to enforce the statute challenged as unconstitutional.’” Id. at
11 (quoting 281 Care Comm. v. Arneson (Care Committee II), 766 F.3d 774, 797 (8th
Cir. 2014) (quoting McNeilus Truck & Mfg., Inc. v. Ohio ex rel. Montgomery, 226
F.3d 429, 438 (6th Cir. 2000))). “Under this standard, and based on [the county
attorneys’] uncontested affidavits,” the district court held that the “[p]laintiffs have
not shown that [the county attorneys] are ‘about to commence proceedings’ against
them.” Id. at 13 (quoting Ex parte Young, 209 U.S. at 156). The court acknowledged
that the county attorneys’ declarations “say only that they have ‘no present intention’
to prosecute” but concluded that their failure to “disavow[] all future prosecutions
does not mean that they are ‘about to commence proceedings’ against the
[p]laintiffs.” Id. (quoting Ex Parte Young, 209 U.S. at 156).

        The court also determined that the plaintiffs failed to show irreparable harm.
It cited “the absence of threatened, much less imminent, enforcement by [the county
attorneys]”; the plaintiffs’ failure to “seek a preliminary injunction until almost one
year” after filing their complaint; and the fact that “the harm [p]laintiffs identify as
being attributable to [the county attorneys] seems slight—not irreparable—when one
considers that Minn. Stat. § 211B.32 authorizes any person to file a complaint
alleging a violation of § 211B.02.” Id. at 14–15. Furthermore, the court concluded
that “[t]he final two Dataphase factors do not change things.” Id. at 15.

                                     II. Discussion
       On appeal, the plaintiffs argue that the district court abused its discretion in
denying their preliminary-injunction motion. First, they challenge the district court’s
determination that they are not likely to prevail on their First Amendment claims
because the county attorneys are entitled to Eleventh Amendment immunity. Second,
they argue that the district court erred in determining that they failed to prove
irreparable harm. “As to the remaining preliminary injunction factors,” they assert
that “the district court did not view the balance-of-harm factor as it would apply to
First Amendment freedoms” and failed to consider that “the public interest favors

                                          -5-
protecting core First Amendment freedoms.” Appellant’s Br. at 25–26 (quoting Iowa
Right to Life Comm., Inc. v. Williams, 187 F.3d 963, 970 (8th Cir. 1999)).

       We review for an abuse of discretion the district court’s denial of the plaintiffs’
preliminary-injunction motion. See Phyllis Schlafly Revocable Tr. v. Cori, 924 F.3d
1004, 1009 (8th Cir. 2019). “A district court abuses its discretion if it ‘rests its
conclusion on clearly erroneous factual findings or erroneous legal conclusions.’” Id.
(quoting Barrett v. Claycomb, 705 F.3d 315, 320 (8th Cir. 2013)). We review de novo
a district court’s Eleventh Amendment immunity determination. See Balogh v.
Lombardi, 816 F.3d 536, 541, 544 (8th Cir. 2016).4

       “Generally, States are immune from suit under the terms of the Eleventh
Amendment and the doctrine of sovereign immunity.” Whole Woman’s Health v.
Jackson, 142 S. Ct. 522, 532 (2021). The Supreme Court has “recognized a narrow
exception grounded in traditional equity practice—one that allows certain private
parties to seek judicial orders in federal court preventing state executive officials
from enforcing state laws that are contrary to federal law.” Id. (citing Ex parte Young,
209 U.S. at 159–60). “In determining whether this exception applies, a court conducts


      4
        As an alternative ground for affirmance, the county attorneys assert that the
plaintiffs lack Article III standing to challenge § 211B.02. “When faced with
jurisdictional issues involving Eleventh Amendment immunity and Article III
standing, the Court can decide which to address first.” WildEarth Guardians v.
Bidegain, 555 F. App’x 815, 816 (10th Cir. 2014) (unpublished per curiam), as
clarified (Mar. 7, 2014) (citing Sinochem Int’l Co. v. Malay. Int’l Shipping Corp., 549
U.S. 422, 431 (2007) (“[A] federal court has leeway ‘to choose among threshold
grounds for denying audience to a case on the merits.’” (quoting Ruhrgas AG v.
Marathon Oil Co., 526 U.S. 574, 585 (1999)))); see also Sinochem, 549 U.S. at 532
(holding that courts may dismiss a case on forum non conveniens grounds before
considering jurisdiction). Because we find Eleventh Amendment immunity
dispositive of the present appeal, we need only address it. See Sinochem, 549 U.S. at
431.

                                           -6-
‘a straightforward inquiry into whether [the] complaint alleges an ongoing violation
of federal law and seeks relief properly characterized as prospective.’” 281 Care
Comm. v. Arneson (Care Committee I), 638 F.3d 621, 632 (8th Cir. 2011) (alteration
in original) (emphasis added) (quoting Verizon Maryland, Inc. v. Pub. Serv. Comm’n
of Maryland, 535 U.S. 635, 645 (2002)). “The Ex parte Young exception only applies
against officials ‘who threaten and are about to commence proceedings, either of a
civil or criminal nature, to enforce against parties affected an unconstitutional act,
violating the Federal Constitution.’” Care Committee II, 766 F.3d at 797 (quoting Ex
parte Young, 209 U.S. at 156).

        In Care Committee I, the plaintiffs brought a First Amendment challenge to
Minn. Stat. § 211B.06, subd. 1 (2008), which “ma[de] it a crime to knowingly or with
reckless disregard for the truth make a false statement about a proposed ballot
initiative.” 638 F.3d at 625. The plaintiffs sued “four Minnesota county attorneys and
the Minnesota attorney general, all . . . in their official capacities.” Id. The district
court dismissed the plaintiffs’ complaint for lack of subject-matter jurisdiction based
on standing and ripeness. Id. at 626. On appeal, we concluded that the plaintiffs had
standing to assert their claims and that those claims were ripe for review. Id. at 631.
But the Minnesota Attorney General argued that Eleventh Amendment immunity was
“an additional and independent reason plaintiffs’ claims against her [were] not
justiciable.” Id.5 Because “no dispute” existed that the plaintiffs sought “prospective”
relief, “[t]he only question [was] whether [the plaintiffs] . . . alleged that [the
Minnesota Attorney General] [was], herself, engaged in an ongoing violation of
federal law.” Id. at 632.

     “[W]e held that the attorney general was a proper defendant under the Ex parte
Young . . . exception to Eleventh Amendment immunity.” Care Committee II,


      5
     The county attorneys did not raise Eleventh Amendment immunity in Care
Committee I.

                                          -7-
766 F.3d at 796 (citing Care Committee I, 638 F.3d at 632). We explained that “some
connection [must exist] between the attorney general and the challenged statute” and
that such “connection does not need to be primary authority to enforce the challenged
law.” Care Committee I, 638 F.3d at 632. Moreover, “the attorney general need [not]
have the full power to redress a plaintiff’s injury in order to have ‘some connection’
with the challenged law.” Id. at 633. We identified a three-fold connection6 between
the Minnesota attorney general and the statute’s enforcement and held that it “was
sufficient to make the attorney general amenable to suit under the Ex Parte Young
exception to Eleventh Amendment immunity.” Care Committee II, 766 F.3d at 796
(citing Care Committee I, 638 F.3d at 633).

        Following remand in Care Committee I, the district court denied the plaintiffs’
motion for summary judgment, granted summary judgment in the defendants’ favor,
and dismissed all claims with prejudice. The plaintiffs appealed. On appeal, “[t]he
attorney general revisit[ed] the issue of Eleventh Amendment immunity” in support
of affirmance. Care Committee II, 766 F.3d at 796. “[T]he attorney general
reiterate[d] that she may initiate a prosecution for violation of § 21113.06 only
‘[u]pon request of the county attorney’ and only if the attorney general then ‘deems
[it] proper.’” Id. (third and fourth alterations in original) (quoting Minn. Stat. § 8.01).



       6
           We identified the three-fold connection as follows:

       (1) the attorney general “may, upon request of the county attorney
       assigned to a case, become involved in a criminal prosecution of section
       21113.06,” (2) “the attorney general is responsible for defending the
       decisions of the OAH—including decisions pursuant to section
       21113.06—if they are challenged in civil court,” and (3) “the attorney
       general appears to have the ability to file a civil complaint under section
       211B.06.”

Care Committee II, 766 F.3d at 796 (quoting Care Committee I, 638 F.3d at 632).

                                           -8-
County attorneys, not the attorney general, prosecuted violations of the statute. Id.
(citing Minn. Stat. § 211B.16, subd. 3).

         The Minnesota Attorney General, through a Deputy Minnesota Attorney
General, stated in an affidavit that the office of the attorney general “ha[d] never
initiated a prosecution” under § 211B.06, “would decline any request to prosecute
. . . activities” like that in question, and “never ha[d] filed, and ha[d] no intention of
ever filing, a complaint with the OAH alleging a violation of § 211B.06 . . . based
upon any of the activities” described in the pleadings in that case. Id. at 796–97.
Based on the summary-judgment record, the attorney general argued that no threat
existed that she would enforce the statute. Id. at 797.7

       We agreed with the attorney general and found that the attorney general was
immune from suit under the Eleventh Amendment. Based on that conclusion, we
dismissed the action as against the attorney general. Our decision rested on the
attorney general’s declared “unwillingness to exercise her ability to prosecute a
§ 211B.06 claim against Appellants.” Id. We explained, “Now that the attorney
general has testified with assurances that the office will not take up its discretionary
ability to assist in the prosecution of § 211B.06, Appellants are not subject to or
threatened with any enforcement proceeding by the attorney general.” Id.

      Here, just as in Care Committee I, plaintiffs seek prospective relief, and the
core question is whether the plaintiffs proved that the county attorneys “engaged in
an ongoing violation of federal law.” Care Committee I, 638 F.3d at 632. In
answering this question, the state of the record at this procedural stage of the case is
dispositive. See Care Committee II, 766 F.3d at 797 (“At this stage in the proceedings


      7
     As in Care Committee I, the county attorneys did not raise Eleventh
Amendment immunity; therefore, we did not address whether they were entitled such
immunity.

                                           -9-
we are no longer concerned with who is ‘a potentially proper party for injunctive
relief’ but rather who in fact is the right party.” (quoting Reprod. Health Servs. of
Planned Parenthood of the St. Louis Region, Inc. v. Nixon, 428 F.3d 1139, 1146 (8th
Cir. 2005))).8

        The record here shows that the defendants have not enforced nor have
threatened to enforce the challenged statute. After the motion-to-dismiss stage and
in response to the plaintiffs’ preliminary-injunction motion, the four county attorneys
filed substantially similar affidavits providing that they had “no present intention” to
prosecute anyone for violating § 211B.02.9 “Now that the [county attorneys] ha[ve]
testified with assurances that [they] will not take up [their] discretionary ability to
. . . prosecut[e] [violations] of § [211B.02], [the plaintiffs] are not subject to or



      8
        Cf. Whole Woman’s Health, 142 S. Ct. at 535–36 (plurality op.) (“[I]t appears
that [Texas executive officials with specific disciplinary authority over medical
licensees] fall within the scope of Ex parte Young’s historic exception to state
sovereign immunity. Each of these individuals is an executive licensing official who
may or must take enforcement actions against the petitioners if they violate the terms
of Texas’s Health and Safety Code, including S.B. 8. Accordingly, we hold that
sovereign immunity does not bar the petitioners’ suit against these named defendants
at the motion to dismiss stage.” (emphasis added) (citations omitted)).
      9
        R. Doc. 63, at 1 (Freeman) (“I have no present intention to threaten
enforcement of a violation of Minn. Stat. § 211B.02 by any person or entity, and have
no present intention to commence civil or criminal proceedings against any person
or entity for allegedly violating Minn. Stat. § 211B.02.”); R. Doc. 64, at 2 (Metz) (“I
am not about to and have no present intention to commence civil or criminal
proceedings against any person or entity for allegedly violating Minnesota Statutes
Section 211B.02.”); R. Doc. 65, at 2 (Sonneman) (“I am not about to and have no
present intention to commence civil or criminal proceedings against any person or
entity for allegedly violating Minnesota Statutes Section 211B.02.”); R. Doc. 66, at
2 (Backstrom) (“I have no present intention of threatening enforcement of Section
211B.02 against anyone, including Plaintiffs.”).

                                         -10-
threatened with any enforcement proceeding by the [county attorneys].” Care
Committee II, 766 F.3d at 797.

      The plaintiffs, however, assert that the present case is distinguishable from
Care Committee II because, unlike the Minnesota Attorney General in that case, “the
[c]ounty [a]ttorneys have not disavowed any future prosecutions of § 211B.02.”
Appellants’ Br. at 19 (emphasis added). The plaintiffs argue that the “County
Attorney declarations do not represent a policy disavowing the enforcement of
§ 211B.02,” Appellants’ Reply Br. at 3, because they “have not declared that they
have ‘no intention to ever’ prosecute ‘any of the activities’ the [plaintiffs] would
engage in under § 211B.02,” id. at 4 (footnote omitted).

       True, in Care Committee II, the Minnesota Attorney General did aver that the
“the attorney general’s office never has filed, and has no intention of ever filing, a
complaint with the OAH alleging a violation of § 211B.06.” Care Committee II,
766 F.3d at 796–97 (emphasis added). By comparison, the county attorneys here
averred that they have “no present intention” to commence proceedings. But their
failure to disavow future prosecutions is not fatal to their claim of Eleventh
Amendment immunity. The proper standard in assessing their entitlement to such
immunity is whether the county attorneys’ affidavits establish their “unwillingness
to exercise [their] ability to prosecute a § 211B.0[2] claim against Appellants.” Care
Committee II, 766 F.3d at 797. “The Ex parte Young doctrine does not apply when
the defendant official has neither enforced nor threatened to enforce the statute
challenged as unconstitutional.” Id. (emphasis added) (quoting McNeilus Truck &
Mfg., 226 F.3d at 438). Here, the county officials’ affidavits all show that they have
not enforced or threatened to enforce § 211B.02. Therefore, the Ex parte Young
exception to Eleventh Immunity is inapplicable. The district court did not abuse its
discretion in denying the plaintiffs’ motion for preliminary injunctive relief.




                                        -11-
                           III. Conclusion
Accordingly, we affirm the judgment of the district court.
               ______________________________




                                 -12-